COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 JOHNNY LEE CARTER,                                               No. 08-08-00069-CV
                                                  §
                        Appellant,                                    Appeal from
                                                  §
 v.                                                               327th District Court
                                                  §
 PARK RIDGE APARTMENTS,                                         of El Paso County, Texas
                                                  §
                        Appellee.                                  (TC # 2007-4770)


                                  MEMORANDUM OPINION

       Pending before the Court is Appellee’s motion to dismiss this appeal as moot. On

February 12, 2008, Appellant, proceeding pro se, filed a notice of appeal from the trial court’s order

denying his motion to compel production of documents. On March 26, 2008, Appellant filed a

notice of non-suit in the trial court. The trial court, on April 3, 2008, entered a final summary

judgment in favor of Appellee on its counterclaims against Appellant. Appellant has filed a separate

notice of appeal from the final summary judgment on Appellee’s counterclaims and that appeal has

been docketed as cause number 08-08-00154-CV. By taking a non-suit, Appellant dismissed his

claims in the trial court and rendered his attempted appeal of the interlocutory order moot. See

TEX .R.CIV .P. 162. We grant the motion and dismiss the appeal.


July 3, 2008
                                                      ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating